DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority of July 13, 2017 under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017115732.8, filed on 01/02/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2020, follow the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-13 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, “an stamp” should be replaced with “a stamp”.
Regarding claim 8, the pronoun “their” should be replaced with more specific names of the structures.
Regarding claim 13, “preferably” should be removed, which indicates that these limitations are not necessary.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.


Claim 1 reciting “releasable locking mechanism” has been interpreted to invoke 112(f) as a means plus function limitation because of the combination of a non-structural term “mechanism” and functional language “releasable locking” without reciting sufficient structure to achieve the function.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses in [0022] that the “Upon reaching a predetermined maximum allowable compression force Kmax, which is exerted by the massage stamp on the thorax of the patient, the locking mechanism 21 releases and thus cancels the operative connection of the two stamp parts 19, 20 in the first position”. The language in claim 1 will be interpreted as requiring the disclosed structure in [0022], or equivalents.  

Claims 12 reciting “securing mechanism” has been interpreted to invoke 112(f) as a means plus function limitation because of the combination of a non-structural term “mechanism” and functional language “securing” without reciting sufficient structure to achieve the function.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The language in claim 12 will be interpreted as requiring the disclosed structure in [0022], or equivalents.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 5, “the stamp upper part has an upper part bottom and the stamp lower part has a lower part cover, which is located in the massage stamp above the upper part bottom, and that the locking mechanism engages between the upper part bottom and the lower part cover and/or is formed by these” is indefinite because “and/or formed by these” are not clear for what “these” refer to. More specific descriptions are needed to clarify the claimed structures.


Claim 13 is rejected under 35 U.S.C. 112(b) as being lack of antecedent basis. Claim 13 recites the limitation "securing mechanism" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. “securing mechanism” in claim 13 is not disclosed in the dependent claim 11, while it is disclosed in claim 12. For the purpose of examining this claim, it is taken this claim is dependent on claim 12 to provide a proper antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckman (WO 1994003142A1).

    PNG
    media_image1.png
    728
    461
    media_image1.png
    Greyscale


Regarding claim 1, Buckman discloses a device for cardiopulmonary massage (massager 52, p.15, line 4) and/or resuscitation (resuscitation, p.6, line 4), comprising a massage stamp (actuator assembly 54, p.15, line 11) that can be reversibly driven by a drive apparatus (grip 12, p.15, line 12, manual actuation) in an actuation direction (axial direction, see annotated Fig. 5), which massage stamp (actuator assembly 54, p.15, line 11)   has a pressure surface (contacting member 16, p.15, line 15) that can be positioned on the thorax of a patient (thorax 210, p.26, line 24), wherein: the massage stamp (actuator assembly 54, p.15, line 11)  has an stamp upper part (first tube 56, p.15, line 12)  and a stamp lower part (second tube 58, p.15, line 14) operatively connected  (an assembly 60 that serves as the means for releasing engaging the first and second tubes, p.15, lines 18-19 )to the stamp upper part (first tube 56, p.15, line 12) ; the stamp upper part (first tube 56, p.15, line 12) and the stamp lower part (second tube 58, p.15, line 14) are adjustable in the actuating direction relative to each other (a first tube 56 having one end connected to the grip 12 and its other end having dimensions selected to allow movement, in an axial direction, relative to a second tube 58, p.15, lines 12-14) at least between a first position defining a working length (The ball-groove contact provides the engagement between the tubes for the engagement between the tubes 56 and 58 allowing them to move in unison in an axial direction, p.16, lines 8-11) and a second position in which an effective length of the massage stamp is shortened compared to the working length (allows the tube 56 to surge downward in a vertical direction relative to tube 58, p.16, lines 13-14); in the first position, the stamp upper part is locked to the stamp lower part via a releasable locking mechanism (assembly 60, p.15, line 18); and the locking mechanism releases upon reaching/exceeding a predetermined compression force transmitted from the massage stamp (assembly 60 that serves as the means for releasing engaging the first and second tubes 56 and 58, respectively, and also provides the resilient biasing means for releasing the engagement of the tubes when the force applied to the tubes exceeds a predetermined limit, p.15, lines 18-21).

Regarding claim 3, Buckman discloses all the limitations of claim 1, and further discloses that 
the locking mechanism (assembly 60, p.15, line 18) is substantially formed by hook-snap connection (assembly 60 can be broadly viewed as a kind of hook-snap connection: The ball-groove contact provides the engagement between the tubes for the engagement between the tubes 56 and 58 allowing them to move in unison in an axial direction. This spring adjustment also determines the amount of force needed to cause the ball 64 to move out of the groove 62 which, in turn, allows the tube 56 to surge downward in a vertical direction relative to tube
58. p.16, lines 8-14.) effective between the stamp upper part (first tube 56, p.15, line 12) and the stamp lower part (second tube 58, p.15, line 14).

Regarding claim 4, Buckman discloses all the limitations in claim 1. Buckman further discloses that the stamp upper part (first tube 56, p.15, line 12) and the stamp lower part (second tube 58, p.15, line 14) are aligned coaxially with each other and guided telescopically into each another (The massager 52 has an actuator assembly 54 in the form of a telescopic arrangement, p.15, lines 10-11).

Regarding claim 11, Buckman discloses all the limitations of claim 1. Buckman further discloses that at the pressure surface (heart-contacting member 16, [0027]) at the lower end of the stamp lower part (second tube 58, p.15, line 14) is arranged in an exchangeable manner (The heart-contacting member 16 is attached to one end of the handle 14, p.11, lines 9-10. This indicates that the heart-contacting member is a separated part and exchangeable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (WO 1994003142A1) in view of Meier (US 2015/0119768 A1).

Regarding claim 10, Buckman discloses on the all the limitations of claim 1, but fails to disclose a quick connection adapter for quick connection to the drive apparatus.

Meier teaches a comparable mechanical CPR device that that a connection adapter (the first mount is of the quick-disconnect style, a quarter-tum type, that includes an insert 282, [0093], see Figs. 24 & 25) arranged on the stamp upper part at its upper end (see Figs. 24 and 25) for quick connection (quick-disconnect style, [0093]) to the drive apparatus (drivetrain 201, [0074]). Such quick connection method to a drive apparatus is known to the users skilled in art of mechanical CPR devices.

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of quick connection a drive apparatus taught by Meier to the manual CPR device of Buckman would have yielded predicable results and resulted in an improved system, namely, upgrading a manual CPR system to a motor-driven CPR system with quick connection adapter.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buckman (WO 1994003142A1) in view of Rentsch (US 3219031A1).

    PNG
    media_image2.png
    759
    564
    media_image2.png
    Greyscale

Regarding claim 12, Buckman discloses all the limitations of claim 1, but fails to disclose that a securing mechanism effective between the stamp upper part and the stamp lower part.

Rentsch teaches a comparable cardiac massage apparatus that a securing mechanism (adjusting screw 60, col.3, lines 50-57) effective between the stamp upper part (tubular plunger member 40, col.3, lines 32-47) and the stamp lower part (plunger rod 58, col. 3, lines 49-63), after releasing the locking mechanism (L-shaped tubular members 14, 16 having their opposed upper ends seated in the bores of the horizontal -arms 18 of the generally -cross-shaped plunger guide housing 20 and locked therein by the pins 22, col.2, lines 69-72) and adjusting the stamp lower part (plunger rod 58, col. 3, lines 49-63) relative to the stamp upper part (tubular plunger member 40, col.3, lines 32-47), holding their position in the second position (at which point the
adjusting screw 60 is tightened to frictionally lock the plunger rod 58 within the tubular plunger member 40, col.4, lines 24-26) to each other. Such frictional securing mechanism is known to the users skilled in art of cardiac massage apparatus.

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of frictional securing mechanism taught by Rentsch to the CPR device of Buckman would have yielded predicable results and resulted in an improved system, namely, allowing the adjustment of relative position of the first tube 56 to second tube 58 and holding the adjusted position by a securing screw mechanism. 


Allowable Subject Matter
Claims 2, and 5-9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Buckman discloses all the limitations of claim 1, but fails to disclose or it is obvious that the locking mechanism is substantially formed by a magnetic holding device. Parascandola (US 2014/0088467 A1) teaches that the locking mechanism (engagement mechanism, [0010]) is substantially formed by a magnetic holding device (A magnet may be provided in the distal end of the plunger and a corresponding magnet or ferrous material may be included in the proximal end of the plunger adapter, [0032]) effective between the stamp upper part (plunger 14, [0025]) and the stamp lower part (plunger adapter16 and compression pad 17, [0025]), but only teaches a predetermined decompression force (see [0033]). The limitation of “magnetic holding force corresponds to the predetermined compression force” is neither anticipated nor found obvious over the prior art of record. As such, claim 2 and all dependents thereof (e.g. claim 7) are found allowable.

Regarding claim 5, Buckman discloses all the limitations in claim 1. But the structural limitations of “locking mechanism engages between the upper part bottom and lower part cover” are not anticipated (there is no locking mechanism between the upper part bottom and lower part cover as shown in annotated Fig. 5 from Buckman) nor found obvious over the prior art of record.   Hence, claim 5 and all dependents thereof (e.g. claim 6) are found allowable.

Regarding claim 8, Buckman discloses all the limitations of claim 4. But the limitations of “the stamp upper part and the stamp lower part are provided with complementary recesses for the passage of the upper part bottom in the stamp lower part and the lower part cover in the stamp upper part arranged in their circumferential walls, extending over substantially their entire height” are neither anticipated (no such structures are disclosed in annotated Fig. 5 from Buckman) nor found obvious over the prior art of record. As such, claim 8 and all dependents thereof (e.g. claim 9) are found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed as follows:  Sessler (US 6,648,841 B1) teaches a device for resuscitating. Nilson (US 2010/0185127 A1) teaches a CPR apparatus and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-Thu. 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785